Exhibit 10.51

AMENDMENT TO AGREEMENTS

WHEREAS, Mellon Financial Corporation, a Pennsylvania corporation (the
“Company”) and Robert P. Kelly, an employee of the Company (the “Executive”)
have previously entered into an agreement regarding Executive’s employment and
the possibility of a change in control, dated as of February 13, 2006 (the
“Change in Control Agreement”), that letter dated January 30, 2006 and executed
January 31, 2006 (the “Employment Letter”) and various equity award agreements
specified on Exhibit I hereto, dated as of the dates specified thereon (the
“Equity Award Agreements” and, together with the Change in Control Agreement and
the Employment Letter, the “Agreements”); and

WHEREAS, the parties desire to amend the Agreements in a manner which reflects
the parties best efforts to comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), for the benefit of the
Executive, and to make certain other changes to the Agreements;

NOW THEREFORE, the Company and the Executive, for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound hereby, agree as follows:

I. The Change in Control Agreement shall be amended as follows:

1. Solely with respect to the transactions contemplated by that Agreement and
Plan of Merger by and between Mellon Financial Corporation and The Bank of New
York Company, Inc. dated as of December 3, 2006, as may be amended from time to
time, the second paragraph of the Good Reason definition, Section 1(f) of the
Change in Control Agreement, which originally read as set forth below in
italics, shall be and hereby is deleted in its entirety and shall have no
further force and effect:

Notwithstanding anything herein to the contrary, termination of employment by
Executive for any reason during the 30-day period commencing one (1) year after
the date of a Change in Control shall constitute Good Reason.

2. Solely with respect to the transactions contemplated by that Agreement and
Plan of Merger by and between Mellon Financial Corporation and The Bank of New
York Company, Inc. dated as of December 3, 2006, as may be amended from time to
time, the following new paragraph shall be added as a second paragraph of the
Good Reason definition, Section 1(f) of the Change in Control Agreement:

1. Notwithstanding anything herein to the contrary, none of the following shall
constitute Good Reason: (i) any change in duties and responsibilities (including
reporting responsibilities), status, title, offices (including, if applicable,
membership on the Board), associated with Executive’s initial position assumed
in connection with the transactions contemplated by that Agreement and Plan of
Merger by and between Mellon Financial Corporation and The Bank of New York
Company, Inc. dated as of December 3, 2006, as may be amended from time to time
(the “Initial Position” assumed in the “Transaction”); (ii) any failure to pay
Executive an annual bonus in respect of the year in which such Change in Control
occurs or any subsequent year in an amount greater than or equal to the annual
bonus earned for the year prior to the year in which such Change in Control
occurs; (iii) any requirement that Executive be based for his Initial Position
anywhere more than fifty (50) miles from the office where Executive is located
at the time of the Change in Control; (iv) any requirement that Executive travel
on



--------------------------------------------------------------------------------

Company business to an extent substantially greater than the travel obligations
of Executive immediately prior to such Change in Control, specifically to the
extent that Executive is required to be at the Company’s headquarters in New
York, New York following the Transaction for three to five business days per
week, allowing for business travel; or (v) any failure of the Company to
continue in effect any employee benefit plan, compensation plan, welfare benefit
plan or material fringe benefit plan in which Executive is participating
immediately prior to such Change in Control or the taking of any action by the
Company which would adversely affect Executive’s participation in or reduce
Executive’s benefits under any such plan, provided that the Company evaluates
and analyzes such plans following the Transaction with a view toward developing
appropriate and effective compensation plans on a going forward
non-discriminatory basis.

3. Solely with respect to the transactions contemplated by that Agreement and
Plan of Merger by and between Mellon Financial Corporation and The Bank of New
York Company, Inc. dated as of December 3, 2006, as may be amended from time to
time, the following new subclause (vi) shall be added to the end of the Good
Reason definition, Section 1(f) of the Change in Control Agreement:

;or (vi) the failure to appoint the Executive to the position of Chairman of The
Bank of New York Mellon Corporation as successor to the Executive Chairman,
effective on or before the 18 month anniversary of the Effective Time, as
defined in that Agreement and Plan of Merger by and between Mellon Financial
Corporation and The Bank of New York Company, Inc. dated as of December 3, 2006,
or any such earlier dates as of which Mr. Thomas A. Renyi ceases for any reason
to serve in the position of the Executive Chairman of the Board of Directors of
The Bank of New York Mellon Corporation.

4. Section 4(a)(i) and (ii) of the Change in Control Agreement shall be amended
to delete the phrase “within twenty (20) days following the Date of Termination”
from the first sentence of each subsection, and the following paragraph shall be
added to the end of Section 4(a):

The amounts set forth in Section 4(a)(i)(A) and (C) shall be payable on the
first regularly scheduled payroll date following the Date of Termination. The
amounts set forth in Section 4(a)(i)(B) shall be payable on the date set forth
and in accordance with the terms of the plan under which the bonus is provided.
The amounts set forth in Section 4(a)(ii) shall be payable upon the first day
following the six-month anniversary of the Date of Termination.

5. The “provided, however” clause of the first sentence of Section 4(b) of the
Change in Control Agreement shall be deleted and the following new sentence
shall be inserted immediately after the first sentence:

To the extent any such benefits cannot be provided on a non-taxable basis to
Executive and the provision thereof would cause any part of the benefits to be
subject to additional taxes and interest under Section 409A of the Code, then
the provision of such benefits shall be deferred until the first day following
the six-month anniversary of the Date of Termination.

6. The following new sentences are added to the end of Section 7 of the Change
in Control Agreement:

Such reasonable legal fees and expenses incurred by Executive within the first
six months following the Date of Termination shall be reimbursed by the Company
on the first day

 

- 2 -



--------------------------------------------------------------------------------

following the six-month anniversary of Executive’s separation from service.
Expenses incurred thereafter shall be reimbursed on a monthly basis for expenses
incurred in the preceding month by the Company in accordance with the Company’s
expense policies applicable to employees.

7. As contemplated by Section 9(a) of the Change in Control Agreement, following
consummation of the transactions contemplated by that Agreement and Plan of
Merger by and between Mellon Financial Corporation and The Bank of New York
Company, Inc. dated as of December 3, 2006, as may be amended from time to time,
all references to “Company” within the Change in Control Agreement shall be
deemed to refer to The Bank of New York Mellon Corporation.

8. Any “separation from service” within the Change in Control Agreement shall be
construed consistent with Section 409A of the Code and the regulations
thereunder. The term “termination” or phrase “Date of Termination”, when used
within the Change in Control Agreement in the context of a condition to, or
timing of, payment shall be interpreted to mean a “separation from service” as
that term is used in Section 409A of the Code.

9. Except as provided in this amendment, the Change in Control Agreement is, in
all other respects, unchanged and is and shall continue to be in full force and
effect, and applicable to successive Change in Control transactions following
the Transaction, and is hereby in all respects ratified and confirmed.

 

- 3 -



--------------------------------------------------------------------------------

II. The Employment Letter shall be amended as follows:

Solely with respect to the transactions contemplated by that Agreement and Plan
of Merger by and between Mellon Financial Corporation and The Bank of New York
Company, Inc. dated as of December 3, 2006, as may be amended from time to time:

1. Notwithstanding anything in the Employment Letter to the contrary, none of
the following shall constitute Constructive Discharge: (i) any change in duties
and responsibilities (including reporting responsibilities), status, title,
offices (including, if applicable, membership on the Board), associated with
Executive’s initial position assumed in connection with the transactions
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time (the “Initial Position”
assumed in the “Transaction”); (ii) any failure to pay Executive an annual bonus
in respect of the year in which such Change in Control occurs or any subsequent
year in an amount greater than or equal to the annual bonus earned for the year
prior to the year in which such Change in Control occurs; (iii) any requirement
that Executive be based for his Initial Position anywhere more than fifty
(50) miles from the office where Executive is located at the time of the Change
in Control; (iv) any requirement that Executive travel on Company business to an
extent substantially greater than the travel obligations of Executive
immediately prior to such Change in Control, specifically to the extent that
Executive is required to be at the Company’s headquarters in New York, New York
following the Transaction for three to five business days per week, allowing for
business travel; or (v) any failure of the Company to continue in effect any
employee benefit plan, compensation plan, welfare benefit plan or material
fringe benefit plan in which Executive is participating immediately prior to
such Change in Control or the taking of any action by the Company which would
adversely affect Executive’s participation in or reduce Executive’s benefits
under any such plan, provided that the Company evaluates and analyzes such plans
following the Transaction with a view toward developing appropriate and
effective compensation plans on a going forward non-discriminatory basis.

2. Section 5 of Exhibit A of the Employment Letter, which originally read as set
forth below in italics and which, inter alia, provided for automatic vesting of
the Supplemental Retirement Benefit upon a Change in Control, shall be and
hereby is deleted in its entirety and shall have no further force and effect:

Supplemental Retirement Benefit. The Executive will be entitled to receive a
monthly Supplemental Retirement Benefit (the “Supplemental Retirement Benefit”)
commencing on the first day of the month coincident with or following the later
of the Executive’s termination of employment or attainment of age 60 and
continuing for the remainder of his life. Unless otherwise elected by the
Executive, the Supplemental Retirement Benefit shall be payable in the form of a
50% joint and survivor annuity which shall be unreduced for the actuarial value
of the survivor’s benefit. If the Executive’s spouse at the time of his death is
not more than four years younger than the Executive, the survivor benefit shall
be equal to 50% of the Executive’s benefit and shall be payable to his spouse
for the remainder of the spouse’s life. If the Executive’s spouse at the time of
his death is more than four years younger than the Executive, the benefit
payable to the spouse shall be reduced to a benefit having the same actuarial
value as the benefit that would have been payable had the spouse been four years
younger than the Executive. The Executive shall also have the right to elect a
100% joint and survivor annuity, on an actuarially-reduced basis or a lump-sum
payment, on an actuarially-reduced basis (if the Executive makes a timely
lump-sum election which avoids constructive receipt and the imposition of
additional taxes under Section 409A of the Internal Revenue Code), or any other
form of payment available or provided under the “Supplemental Plans” defined
below. Actuarial reductions shall be based on the actual ages of the Executive
and his spouse at

 

- 4 -



--------------------------------------------------------------------------------

the time of retirement. If the Executive is not married at the time of his
retirement, actuarial adjustments shall be made as if the Executive had a spouse
with the same date of birth as the Executive. In the event that the Executive
elects a form of payment other than the automatic 50% joint and survivor annuity
or other than a lump sum payment, and remarries subsequent to retirement, the
benefits payable under this Section shall be actuarially adjusted at the time of
the Executive’s death to reflect the age of the subsequent spouse. If the
Executive elects a lump sum payment at retirement, no further benefits will be
payable under this Section.

The amount of the monthly retirement benefit as an unreduced 50% joint and
survivor annuity shall be equal to the product of (A) the “Service Percentage”
multiplied by (B) the Executive’s “Final Average Compensation,” with such
product reduced by (C) the total monthly amount of benefits (measured for
purposes of this offset as if the Executive elected a 50% joint and survivor
annuity payable as of the date benefits commence under this Agreement) provided
to or in respect of the Executive under all tax-qualified retirement plans and
related excess benefit and other benefit restoration plans maintained by the
Company or the Bank for the Executive, including the Mellon Bank Benefit
Restoration Plan and the Mellon Bank IRC Section 401(a)(17) Plan (the
“Supplemental Plans”) and benefits paid pursuant to Section 4.7 of the Mellon
Financial Corporation Elective Deferred Compensation Plan for Senior Officers,
but not including payments of any compensation previously deferred under any
deferred compensation plan of the Company or the Bank, or interest thereon, or
payments from the Mellon Financial Corporation 401(k) Retirement Savings Plan.

The Executive shall be fully vested in the Supplemental Retirement Benefit
provided herein after five full years of vesting service with the Company
(taking into account the additional service credit provided in 2(a) above. The
Executive will also be fully vested in the Supplemental Retirement Benefit upon
a Change in Control, as defined in the Company’s Change in Control Agreements.
If the Executive is terminated prior to such time for any reason other than
Death or Retirement (as defined in the Company’s tax qualified retirement plan),
he shall forfeit his right to receive the Supplemental Retirement Benefit.

The Executive shall elect the form of payment of his Supplemental Retirement
Benefit at the same time and subject to the same provisions (including timing
requirements and all reductions and/or penalties for late elections) as provided
under the Supplemental Plans. In the event that the Executive elects a form of
payment of his Supplemental Retirement Benefits which provides for payments to
continue after his death and the Executive dies without having received all
payments of Supplemental Retirement Benefits that may be payable hereunder, then
the unpaid balance of such benefits shall be paid in accordance with the form of
payment elected by the Executive. Any such remaining payments shall be made to
the Executive’s beneficiary provided under the Supplemental Plans, subject to
any contrary written instructions from the Executive designating a different
beneficiary for such payments.

The Executive may also elect, upon not less than 12 months’ advance written
notice, to have the payment of the Supplemental Retirement Benefit commence on
the first day of any month coincident with or after the later of his termination
of employment or attainment of age 55. In this event, the Supplemental
Retirement Benefits will be subject to an early payment reduction amount equal
to 0.5% per month (6% per annum) for each month that payments commence before
attainment of age 60. In the event of such retirement, the Term and the
Company’s obligations to make payments under Section 4 above shall cease as of
the retirement date.

 

- 5 -



--------------------------------------------------------------------------------

The Executive may also elect, upon not less than 12 months’ advance written
notice prior to the commencement of Supplemental Retirement Benefit payments, to
have the lump sum value of the Supplemental Retirement Benefit to which the
Executive would otherwise be entitled applied to the purchase of a single
premium annuity in a form and from an issuer selected or concurred in by the
Executive. In the event of such an election by the Executive, the sole
responsibilities of the Company shall be to apply the amount of the lump sum
value of the Supplemental Retirement Benefit to the purchase of the annuity
selected or concurred in by the Executive and the distribution of such annuity
to the Executive. Thereafter, the Executive shall look solely to the issuer of
the annuity for payment on account of or in connection with the Supplemental
Retirement Benefit and agrees that the Company and its affiliates, and each of
their officers, directors and employees, shall have no further liability in
respect of the Supplemental Retirement Benefit or by reason of the application
of the lump sum value as elected by the Executive or the selection of the form
or issuer of the annuity.

Notwithstanding the foregoing, in no event shall the Executive receive any
payments under this provision or be deemed to be retired from the Company while
the Executive is entitled to separation payments because his employment was
terminated without Cause or as a result of Constructive Discharge or due to
disability (the “Continuing Payments”).

For purposes of this Supplemental Retirement Benefit:

(i) “Service Percentage” means 2% for each full or partial year of the
Executive’s employment with the Company (plus the Executive’s full or partial
years of employment with Wachovia Corporation) commencing on the first date of
the Executive’s employment with the Company and ending as of the date his active
employment with the Company terminates, plus 2% for each full year, if any, that
the Executive receives Continuing Payments (with such percentage pro-rated for
the partial contract year in which such final termination of the Executive’s
employment occurs or in which such final payments under Paragraph 6(a) or 6(b)
hereof are made, whichever shall be applicable).

(ii) Final Average Compensation” means one-twelfth (1/12th) of the sum of the
Executive’s Base Salary paid and the Cash Bonus Amount of any bonus award earned
for the calendar year within the final three (3) full calendar years of the
Executive’s employment by the Company which produces the highest amount. For
purposes of determining Final Average Compensation (A) Bonus Plan awards shall
be attributed to the calendar year in which earned, whether paid in that
calendar year or the year following or deferred and (B) any portion of the
Executive’s Base Salary and bonus award which is deferred by the Executive under
agreements with the Company or under any Company employee benefit plan shall be
included for purposes of determining Final Average Compensation.

In the event the Executive’s termination of employment is due to death prior to
the commencement of the payment of Supplemental Retirement Benefits under this
Section 8, and he shall be survived by a spouse, entitlement to Supplemental
Retirement Benefits will become fully vested and such spouse shall be entitled
to receive a pre-retirement death benefit, payable in the form of a lifetime
annuity, equal to the benefit that would have been payable had he retired
immediately prior to death and elected a 50% joint and survivor annuity, but
without any early payment reductions applicable for payments prior to age 60. If
the Executive’s spouse at the time of his death is more than four years

 

- 6 -



--------------------------------------------------------------------------------

younger than the Executive, the benefit payable to the survivor shall be reduced
to a benefit having the same actuarial value as the benefit that would have been
payable had the spouse been four years younger than the Executive.

The Executive’s entitlement to Supplemental Retirement Benefits shall survive
the termination of his employment for reasons other than Cause or as a result of
Constructive Discharge, but only to the extent he is vested as provided above.

3. The following new Section 5 of Exhibit A of the Employment Letter, which does
not provide for vesting of the Supplemental Retirement Benefit upon a Change in
Control, shall be added in place of the section deleted. For sake of
convenience, additions are shown in bold type, but deletions are not shown.

Supplemental Retirement Benefit. The Executive will be entitled to receive a
monthly Supplemental Retirement Benefit (the “Supplemental Retirement Benefit”)
commencing on the first day of the month coincident with or following the later
of the Executive’s termination of employment or attainment of age 60 and
continuing for the remainder of his life. Unless otherwise elected by the
Executive as provided herein, the Supplemental Retirement Benefit shall be
payable in the form of a 50% joint and survivor annuity which shall be unreduced
for the actuarial value of the survivor’s benefit. If the Executive’s spouse at
the time of his death is not more than four years younger than the Executive,
the survivor benefit shall be equal to 50% of the Executive’s benefit and shall
be payable to his spouse for the remainder of the spouse’s life. If the
Executive’s spouse at the time of his death is more than four years younger than
the Executive, the benefit payable to the spouse shall be reduced to a benefit
having the same actuarial value as the benefit that would have been payable had
the spouse been four years younger than the Executive. The Executive shall also
have the right to elect on or before December 31, 2007 a 100% joint and survivor
annuity, on an actuarially-reduced basis or a lump-sum payment, on an
actuarially-reduced basis (if the Executive makes a timely lump-sum election
which avoids constructive receipt and the imposition of additional taxes under
Section 409A of the Internal Revenue Code), or any other form of payment
available or provided under the “Supplemental Plans” defined below. Actuarial
reductions shall be based on the actual ages of the Executive and his spouse at
the time of retirement. If the Executive is not married at the time of his
retirement, actuarial adjustments shall be made as if the Executive had a spouse
with the same date of birth as the Executive. In the event that the Executive
elects a form of payment other than the automatic 50% joint and survivor annuity
or other than a lump sum payment, and remarries subsequent to retirement, the
benefits payable under this Section shall be actuarially adjusted at the time of
the Executive’s death to reflect the age of the subsequent spouse. If the
Executive elects a lump sum payment at retirement, no further benefits will be
payable under this Section.

The amount of the monthly retirement benefit as an unreduced 50% joint and
survivor annuity shall be equal to the product of (A) the “Service Percentage”
multiplied by (B) the Executive’s “Final Average Compensation,” with such
product reduced by (C) the total monthly amount of benefits (measured for
purposes of this offset as if the Executive elected a 50% joint and survivor
annuity payable as of the date benefits commence under this Agreement) provided
to or in respect of the Executive under all tax-qualified retirement plans and
related excess benefit and other benefit restoration plans maintained by the
Company or the Bank for the Executive, including the Mellon Bank Benefit
Restoration Plan and the Mellon Bank IRC Section 401(a)(17) Plan (the
“Supplemental Plans”) and benefits paid pursuant to Section 4.7 of the Mellon
Financial Corporation Elective Deferred Compensation Plan for Senior Officers,
but not including payments of any compensation previously deferred under any
deferred compensation plan of the Company or the Bank, or interest thereon, or
payments from the Mellon Financial Corporation 401(k) Retirement Savings Plan.

 

- 7 -



--------------------------------------------------------------------------------

The Executive shall be fully vested in the Supplemental Retirement Benefit
provided herein after five full years of vesting service with the Company
(taking into account the additional service credit provided in 2(a) above. The
Executive will also be fully vested in the Supplemental Retirement Benefit upon
a termination by the Corporation other than for Cause or Constructive Discharge.
If the Executive is terminated prior to such time for any reason other than
Death, Retirement (as defined in the Company’s tax qualified retirement plan),
termination by the Corporation other than for Cause or Constructive Discharge,
he shall forfeit his right to receive the Supplemental Retirement Benefit.

The Executive shall elect, on or before December 31, 2007, the form of payment
of his Supplemental Retirement Benefit; provided, however, that no such amounts
so elected may be received in 2007. In the event that the Executive elects a
form of payment of his Supplemental Retirement Benefits which provides for
payments to continue after his death and the Executive dies without having
received all payments of Supplemental Retirement Benefits that may be payable
hereunder, then the unpaid balance of such benefits shall be paid in accordance
with the form of payment elected by the Executive. Any such remaining payments
shall be made to the Executive’s beneficiary provided under the Supplemental
Plans, subject to any contrary written instructions from the Executive
designating a different beneficiary for such payments.

The Executive may also elect, on or before December 31, 2007, and upon not less
than 12 months’ advance written notice prior to the commencement of Supplemental
Retirement Benefit payments, to have the lump sum value of the Supplemental
Retirement Benefit to which the Executive would otherwise be entitled applied to
the purchase of a single premium annuity in a form and from an issuer selected
or concurred in by the Executive. In the event of such an election by the
Executive, the sole responsibilities of the Company shall be to apply the amount
of the lump sum value of the Supplemental Retirement Benefit to the purchase of
the annuity selected or concurred in by the Executive and the distribution of
such annuity to the Executive. Thereafter, the Executive shall look solely to
the issuer of the annuity for payment on account of or in connection with the
Supplemental Retirement Benefit and agrees that the Company and its affiliates,
and each of their officers, directors and employees, shall have no further
liability in respect of the Supplemental Retirement Benefit or by reason of the
application of the lump sum value as elected by the Executive or the selection
of the form or issuer of the annuity.

Notwithstanding the foregoing, in no event shall the Executive receive any
payments under this provision or be deemed to be retired from the Company while
the Executive is entitled to separation payments because his employment was
terminated without Cause or as a result of Constructive Discharge or due to
disability (the “Continuing Payments”).

For purposes of this Supplemental Retirement Benefit:

(i) “Service Percentage” means 2% for each full year of the Executive’s
employment with the Company (plus the Executive’s full or partial years of
employment with Wachovia Corporation) commencing on the first date of the
Executive’s employment with the Company and ending as of the later of (i) the
date his active employment with the Company terminates, or (ii) the last date
during any period for

 

- 8 -



--------------------------------------------------------------------------------

which the Executive receives Continuing Payments, plus 2% for each full year, if
any, that the Executive receives Continuing Payments (with such percentage
pro-rated for the partial contract year in which such final termination of the
Executive’s employment occurs or in which such final payments under Paragraph
6(a) or 6(b) hereof are made, whichever shall be applicable); plus 2% for either
the partial year in which such final termination of the Executive’s employment
occurs or the partial year in which such final Continuing Payments are made,
whichever shall be applicable (with such 2% pro-rated for such partial year).

(ii) Final Average Compensation” means one-twelfth (1/12th) of the sum of the
Executive’s Base Salary paid and the Cash Bonus Amount of any bonus award earned
for the calendar year within the final three (3) full calendar years of the
Executive’s employment by the Company which produces the highest amount. For
purposes of determining Final Average Compensation (A) Bonus Plan awards shall
be attributed to the calendar year in which earned, whether paid in that
calendar year or the year following or deferred and (B) any portion of the
Executive’s Base Salary and bonus award which is deferred by the Executive under
agreements with the Company or under any Company employee benefit plan shall be
included for purposes of determining Final Average Compensation.

In the event the Executive’s termination of employment is due to death prior to
the commencement of the payment of Supplemental Retirement Benefits under this
Exhibit A, and he shall be survived by a spouse, entitlement to Supplemental
Retirement Benefits will become fully vested and such spouse shall be entitled
to receive a pre-retirement death benefit, payable in the form of a lifetime
annuity, equal to the benefit that would have been payable had he retired
immediately prior to death and elected a 50% joint and survivor annuity, but
without any early payment reductions applicable for payments prior to age 60. If
the Executive’s spouse at the time of his death is more than four years younger
than the Executive, the benefit payable to the survivor shall be reduced to a
benefit having the same actuarial value as the benefit that would have been
payable had the spouse been four years younger than the Executive.

The Executive’s entitlement to Supplemental Retirement Benefits shall survive
the termination of his employment for reasons other than Cause or as a result of
Constructive Discharge, but only to the extent he is vested as provided above.

4. Except as provided in this amendment, the Employment Letter is, in all other
respects, unchanged and is and shall continue to be in full force and effect,
and applicable to successive Change in Control transactions following the
Transaction, and is hereby in all respects ratified and confirmed.

 

- 9 -



--------------------------------------------------------------------------------

III. The Equity Award Agreement enumerated as # 1 on Exhibit I shall be amended
as follows:

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time:

1. Section 3.6 of such Equity Award Agreements, which originally read as set
forth below in italics, shall be and hereby is deleted in its entirety and shall
have no further force and effect:

Notwithstanding any other provision hereof, this Option shall become fully
exercisable immediately and automatically upon the occurrence of a Change in
Control Event, as defined in the Plan.

2. Except as provided in this amendment, such enumerated Equity Award Agreement
is, in all other respects, unchanged and is and shall continue to be in full
force and effect, and applicable to successive Change in Control transactions
following the Transaction, and is hereby in all respects ratified and confirmed.

 

- 10 -



--------------------------------------------------------------------------------

IV. The Equity Award Agreements enumerated as # 2 and # 3 on Exhibit I shall be
amended as follows:

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time:

1. Section 3.3, which originally read as set forth below in italics, shall be
and hereby is deleted in its entirety and shall have no further force and
effect:

Notwithstanding Section 3.1 hereof, the restrictions on Disposition of the Stock
set forth in Section 2.1 hereof shall lapse immediately upon the occurrence of a
“Change in Control Event”, as defined in Section 2.4 of the Plan.

2. Except as provided in this amendment, such enumerated Equity Award Agreements
are, in all other respects, unchanged and are and shall continue to be in full
force and effect, and applicable to successive Change in Control transactions
following the Transaction, and are hereby in all respects ratified and
confirmed.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this amendment, in duplicate, on
the dates set forth below.

 

Mellon Financial Corporation

By:   /s/ Ira Gumberg   12/22/06     Name:     Date Signed Title:  
Chairman, Compensation and Management Succession Committee Board of Mellon
Financial Corporation Executive /s/ R. P. Kelly   12/22/06   Robert P. Kelly  
Date Signed

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT I

Equity Award Agreements

 

Agreement Number

  Type   Grant Date

#1

  NQ Stock Option   2/13/06

#2

  Restricted Stock   2/13/06

#3

  Restricted Stock   2/13/06

 

- 13 -